



























PURCHASE AND SALE AGREEMENT




BETWEEN




CRI HOTEL INCOME PARTNERS, L.P.
a Delaware limited partnership


AS SELLER


AND


MOHAMMAD BASHIR
AS BUYER




July 12, 2013
 





1



--------------------------------------------------------------------------------



 PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (the "Agreement") is made as of the 12th day of
July, 2013 (the "Effective Date"), by and between CRI HOTEL INCOME PARTNERS,
L.P., a Delaware limited partnership ("Seller"), having an office at 11200
Rockville Pike, Suite 300, Rockville, Maryland 20852, and MOHAMMAD BASHIR, an
individual resident of the State of Minnesota, or assigns as provided in
Paragraph 10.3 hereof ("Buyer"), having an office at 5739 Lyndale Avenue South,
Minneapolis, MN 55419.
 
ARTICLE I
PURCHASE AND SALE
    
1.1    Agreement of Purchase and Sale. Subject to the terms and on the
conditions set forth in this Agreement, Seller agrees to sell and convey and
Buyer agrees to purchase the following any and all of Seller’s right, title and
interest in the following:


(a)
that land situated in Plymouth, Hennepin County, Minnesota, more particularly
described on Exhibit A, together with all and singular the rights and
appurtenances pertaining to such property, including any right, title and
interest of Seller in and to adjacent streets, alleys or rights-of-way (the
property described in clause (a) of this Section 1.1 is referred to collectively
as the "Land");



(b)
the buildings, structures, fixtures and other improvements on the Land,
including, without limitation, that certain hotel facility ("Hotel") having
approximately 113 guest rooms commonly known as the "Plymouth Days Inn Hotel",
and related facilities and improvements (collectively, the "Improvements");



(c)
all of Seller's right, title and interest in and to all tangible personal
property upon the Land or within the Improvements, and other items of personal
property used exclusively in connection with the operation of the Land and the
Improvements including, without limitation, Seller's interest as lessee with
respect to any such tangible personal property (the property described in clause
(c) of this Section 1.1 is referred to collectively as the "Personal Property");



(d)
all of Seller's right, title and interest in and to (i) all assignable service,
equipment, supply and maintenance contracts and agreements (collectively, the
"Service Contracts") listed and described on Exhibit B (the "Service Contracts
Schedule"), relating to the upkeep, repair, maintenance or operation of the
Land, Improvements or Personal Property which will extend beyond the date of
"Closing" (as such term is defined in Section 4.1), and (ii)  all assignable
existing warranties and guaranties issued to Seller in connection with the
Improvements or the Personal Property (the property described in clause (e) of
this Section 1.1 is referred to collectively as the "Intangibles");



(e)
all transferable consents, authorizations, variances or waivers, licenses,
permits and approvals from any governmental or quasi-governmental agency,
department, board, commission, bureau or other entity or instrumentality,
including, without limitation, those with respect to use, utilities, building,
fire, life safety, traffic and zoning (collectively, the "Licenses");



(f)
all of Seller's right, title and interest in and to all inventories of supplies
used in connection with the operation of the Hotel, including, without
limitation, paper goods, brochures, office supplies, soap, gasoline, fuel oil,
and other operational and guest supplies currently located at the Hotel, subject
to depletions, replacements and additions in the ordinary course of operating
the Hotel




2



--------------------------------------------------------------------------------



(provided that Seller shall maintain its normal replenishment and replacement
expenditures for such inventories until the date of Closing), and subject to any
applicable transfer and use restrictions set forth in the Service Contracts
(collectively, the "Inventory");
(g)
to the extent in the possession or control of Seller, the books, records, files,
guest registers, maintenance records, rental and reservation records, and any
customer or frequent guest lists of Seller in connection with the operation and
maintenance of the Hotel (collectively, the "Books"), exclusive of (i) original
Books which Seller desires to retain, provided that Seller provides copies
thereof to Buyer, (ii) Seller's income tax and accounting records, and (iii) any
other materials that Seller is not entitled to transfer, assign or deliver to
Buyer under the Hotel Management Agreement or the Franchise Agreement (both as
hereinafter defined);



(h)
the advance reservations and bookings for the Hotel, as the same may be amended,
canceled and renewed (the "Reservations") and advance deposits made in respect
thereof (the "Reservation Deposits"); and



(i)
all of Seller's right, title and interest in and to all intangible personal
property relating to ownership and operation of the Property and the goodwill
pertaining thereto, to the extent assignable, but excluding the name "Days Inn"
and all websites and domains used exclusively for the Hotel which are owned and
controlled by Seller or Manager (as hereinafter defined) (the property described
in clause (j) of this Section 1.1 is referred to as the "Intellectual
Property").



1.2    Property Defined. The Property described in Section 1.1 is referred to
collectively as the "Property."


1.3    Permitted Exceptions. The Property shall be conveyed subject to the
matters which are, or are deemed to be, permitted exceptions pursuant to
Article II (collectively, the "Permitted Exceptions").


1.4     Purchase Price. Seller shall sell and Buyer shall purchase the Property
for a total of Two Million Two Hundred Thousand and No/100 Dollars
($2,200,000.00) (the "Purchase Price").


1.5    Payment of Purchase Price. The Purchase Price, as increased or decreased
by prorations and adjustments as provided for in this Agreement, shall be
payable in full to Seller at Closing in cash by wire transfer of immediately
available federal funds to a bank account designated by Title Company in writing
to Buyer prior to the Closing.


1.6    Deposit. Within two (2) business days of the Effective Date, Buyer shall
deposit with Guaranty Commercial Title, Inc. (the "Title Company"), having its
office at 520 Nicollet Avenue Suite 400 Minneapolis, MN 55402, Attention: Wendy
Ethen, the sum of Twenty-Five Thousand and No/100 Dollars ($25,000.00) (the
"First Deposit") in good funds, either by certified bank or cashier's check or
by federal wire transfer. If Buyer does not exercise the right to terminate this
Agreement in accordance with Section 2.3 or Section 3.2, Buyer shall, on or
before the last date of the Inspection Period (as such term is defined in
Section 3.1), deposit with the Title Company the additional sum of Twenty-Five
Thousand and No/100 Dollars ($25,000.00) (the "Second Deposit") in good funds,
either by certified bank or cashier's check or by federal wire transfer as an
additional deposit under this Agreement. The Title Company shall hold the First
Deposit and the Second Deposit in an interest-bearing account in accordance with
the terms and conditions of an escrow agreement entered into among Seller, Buyer
and Title Company simultaneously with the execution of this Agreement. The First
Deposit and the Second Deposit, together with all interest earned on such sums,
are referred to collectively as the "Deposit." All interest accruing on such
sums shall become a part of the Deposit and shall be distributed as Deposit in
accordance with the terms of this Agreement. If Buyer does not duly terminate
this Agreement pursuant to Section 3.2 prior to the end of the Inspection Period
and fails to deliver the Second



3



--------------------------------------------------------------------------------



Deposit to the Title Company within one (1) business day following the end of
the Inspection Period, this Agreement shall terminate automatically on the last
day of the Inspection Period, Title Company shall deliver the Deposit to Seller
promptly thereafter and neither party shall have any further rights, obligations
or liabilities hereunder except to the extent that any right, obligation or
liability set forth herein expressly survives termination of this Agreement.


1.7    Delivery to Title Company. Upon mutual execution of this Agreement, the
parties shall deposit an executed copy of this Agreement with Title Company for
execution and this Agreement shall (along with such supplementary instructions
not inconsistent with this Agreement as either party hereto may deliver to Title
Company) serve as escrow instructions to Title Company for the consummation of
the purchase and sale contemplated hereby. Seller and Buyer agree to execute
such additional escrow instructions as Title Company may reasonably require and
which are not inconsistent with the provisions hereof; provided, however, that
in the event of any conflict between the provisions of this Agreement and any
supplementary escrow instructions, the terms of this Agreement shall control.


ARTICLE II
TITLE AND SURVEY


2.1     Title Examination; Commitment for Title Insurance. Buyer shall, at its
own cost and expense, obtain and deliver to Seller from the Title Company (as
hereinafter defined), an ALTA title insurance report (the "Title Commitment")
covering the Property. Buyer shall have until the date (the "Title Exam
Deadline") which is thirty (30) days after it receives the Title Commitment to
review the Title Commitment and at Closing obtain from the Title Company an
owner's policy of title insurance in the full amount of the of the Purchase
Price pursuant to Section 2.4.


2.2    Survey. During the Inspection Period, Buyer may order, at its own cost
and expense, a survey of the Property (the “Survey”) and shall instruct the
surveyor to deliver a copy of the Survey to Seller and the Title Company
simultaneously with its delivery to Buyer. Seller has previously delivered a
copy of Seller's existing survey of the Property.


2.3    Title Objections; Cure of Title Objections. Buyer shall have until the
expiration of the Title Exam Period to notify Seller, in writing, of such
objections as Buyer may have to anything contained in the Title Commitment or
the Survey. Any item contained in the Title Commitment or any matter shown on
the Survey to which Buyer does not object prior to the Title Exam Deadline shall
be deemed a Permitted Exception. In the event Buyer shall notify Seller of
objections to title or to matters shown on the Survey prior to the Title Exam
Deadline, Seller shall have the right, but not the obligation, to cure such
objections. Within fifteen (15) days after receipt of Buyer's notice of
objections, Seller shall notify Buyer in writing whether Seller elects to
attempt to cure such objections. If Seller elects to attempt to cure, and
provided that Buyer shall not have terminated this Agreement in accordance with
Section 3.2, Seller shall have until the date of Closing to attempt to remove,
satisfy or cure the same and for this purpose Seller shall be entitled to a
reasonable adjournment of the Closing if additional time is required, but in no
event shall the adjournment exceed sixty (60) days after the date for Closing
set forth in Section 4.1. If Seller elects not to cure any objections specified
in Buyer's notice, or if Seller is unable to effect a cure prior to the Closing
(or any date to which the Closing has been adjourned), Buyer shall have the
following options: (i) to accept a conveyance of the Property subject to the
Permitted Exceptions, specifically including any matter objected to by Buyer
which Seller is unwilling or unable to cure, and without reduction of the
Purchase Price; or (ii) to terminate this Agreement by sending written notice
thereof to Seller, and upon delivery of such notice of termination, this
Agreement shall terminate and the Deposit shall be returned to Buyer, and
thereafter neither party shall have any further rights, obligations or
liabilities hereunder except to the extent that any right, obligation or
liability set forth



4



--------------------------------------------------------------------------------



herein expressly survives termination of this Agreement. If Seller notifies
Buyer that Seller does not intend to attempt to cure any title objection; or if,
having commenced attempts to cure any objection, Seller later notifies Buyer
that Seller will be unable to effect a cure thereof, Buyer shall, within five
(5) days after such notice has been given, notify Seller in writing whether
Buyer shall elect to accept the conveyance under clause (i) or to terminate this
Agreement under clause (ii) of this Section 2.3.


2.4    Conveyance of Title. At Closing, Seller shall convey and transfer to
Buyer such title to the Property as will enable Title Company to issue to Buyer,
at Buyer's expense, an ALTA owner's policy of title insurance (the "Title
Policy") covering the Property, in the full amount of the Purchase Price.
Notwithstanding anything contained herein to the contrary, the Property shall be
conveyed subject only to the following matters, which shall be deemed to be
Permitted Exceptions:


(a)
the lien of all ad valorem real estate taxes and assessments not yet due and
payable as of the date of Closing, subject to adjustment as herein provided;

(b)
local, state and federal laws, ordinances or governmental regulations, including
but not limited to, building and zoning laws, ordinances and regulations, now or
hereafter in effect relating to the Property;

(c)
rights of utility companies to maintain pipes, poles, cables and wires over, on
or under the street and/or the part of the Property next to the street or
running to or serving any building or improvement on the Property;

(d)
applicable zoning ordinances;

(e)
the title matters set forth on Exhibit C attached hereto;

(f)
matters listed in Schedule B, Section II of the Title Commitment to which Buyer
does not object pursuant to this Article II;

(g)
any and all matters that might have been shown on a survey if Buyer does not
order a survey, except to the extent the same were raised as Title Objections to
the Title Commitment;

(h)
all matters created by or on behalf of Buyer, including, without limitation, any
documents or instruments to be recorded as part of any financing for the
acquisition of the Property by Buyer; and

(i)
items appearing of record or shown on the Survey, general and specific plans and
planned development permits, and, in either case, not objected to by Buyer or
waived or deemed waived by Buyer in accordance with Sections 2.3 or 2.5.

2.5    Pre-Closing "Gap" Title Defects. Buyer may, at or prior to Closing,
notify Seller in writing of any objections to title between (a) the expiration
of the Inspection Period and (b) the date on which the transaction contemplated
herein is scheduled to close. With respect to any objections to title set forth
in such notice, Seller shall have the same option to cure and Buyer shall have
the same option to accept title subject to such matters or to terminate this
Agreement as those which apply to any notice of objections made by Buyer before
the expiration of the Inspection Period. If Seller elects to attempt to cure any
such matters, the date for Closing shall be automatically extended by a
reasonable additional time to effect such a cure, but in no event shall the
extension exceed sixty (60) days after the date for Closing set forth in
Section 4.1. Seller shall not, after the Effective Date, subject the Property to
or permit or suffer to exist any liens, encumbrances, covenants, conditions,
restrictions, easements or other title matters or seek any zoning changes
without Buyer's prior written consent.


ARTICLE III



5



--------------------------------------------------------------------------------



INSPECTION PERIOD; FINANCING PERIOD; CERTAIN AGREEMENTS


3.1    Right of Inspection. During the period beginning upon the Effective Date
and ending at 5:00 p.m. (local time at the Property) on the date which is thirty
(35) days thereafter (hereinafter referred to as the "Inspection Period"), Buyer
shall have the right to make a physical inspection of the Property and to
examine at such place or places at the Property designated by Seller, or
elsewhere as the same may be located, any operating files maintained by Seller
or Manager in connection with the operations, current maintenance and management
of the Property, including, without limitation, Service Contracts, insurance
policies, bills, invoices, receipts and other general records relating to the
income and expenses of the Property, correspondence, surveys, plans and
specifications, warranties for services and materials provided to the Property,
environmental audits and similar materials, but excluding materials not directly
related to the operations, current maintenance or management of the Property
such as, without limitation, Seller's internal memoranda, financial projections,
budgets, appraisals, accounting and tax records and similar proprietary,
elective or confidential information. Buyer understands and agrees that any
on-site inspections of the Property shall be conducted upon at least twenty-four
(24) hours' prior written notice to Seller and in the presence of Seller or its
representative. Such physical inspection shall not unreasonably interfere with
the use of the Property by Seller or its tenant or Hotel guests nor shall
Buyer's inspection damage the Property in any respect. Such physical inspection
shall not be invasive in any respect (unless Buyer obtains Seller's prior
written consent, not to be unreasonably withheld), and in any event shall be
conducted in accordance with standards customarily employed in the industry and
in compliance with all governmental laws, rules and regulations. Following each
entry by Buyer with respect to inspections or tests on the Property, Buyer shall
restore the Property to a condition which is as near to its original condition
as existed prior to any such inspections or tests. Seller shall cooperate with
Buyer in its due diligence but shall not be obligated to incur any liability or
expense in connection therewith. Buyer shall not contact any tenant or guests of
the Property without obtaining Seller's prior written consent and shall not
disrupt Seller's or any tenant's activities on the Property. Buyer agrees to
indemnify against and hold Seller harmless from any claim for liabilities,
costs, expenses (including reasonable attorneys' fees actually incurred) damages
or injuries arising out of or resulting from the inspection of the Property by
Buyer or its agents, and notwithstanding anything to the contrary in this
Agreement, such obligation to indemnify and hold harmless Seller shall survive
Closing or any termination of this Agreement. All inspections shall occur at
reasonable times agreed upon by Seller and Buyer. Seller has delivered to Buyer
or made the same available for reviewing, to the extent in Seller’s or Manager’s
possession, custody or control, but excluding any and all confidential and
proprietary information of Seller and Manager, the following:


1.
Copies of the Service Contracts, and agreements for any leased items of personal
property.

2.
To the extent in Seller's possession, copies of all Licenses.

3.
A list of Reservations.

4.
The monthly and annual financial and operating statements for the Property for
the current calendar year (including audited statements, if available), and, to
the extent in Seller's possession or reasonably available to Seller, for the
previous three (3) calendar years.

5.
Copies of receipts for all personal property taxes and ad valorem taxes and
special assessments assessed against the Property for the current calendar year
and prior three calendar years.

6.
To the extent available, a complete list of all warranties and guaranties.

7.
Copies of any environmental assessments and health reports for the Property in
Seller's possession

8.
Copies of any parking, structural, mechanical or other engineering reports or
studies related to the Property in Seller's possession.

9.
A copy of Seller's title insurance policy and Survey




6



--------------------------------------------------------------------------------



10.
A schedule of pending litigation affecting the Property.

11.
A copy of the most recent STAR Report.

12.
Copies of any zoning and utility letters affecting the Property.

13.
Any and all surveys, to the extent in the Seller’s possession or control.



3.2    Right of Termination. In the event Buyer determines (such determination
to be made in Buyer's sole discretion) that the Property is not suitable for its
purposes, Buyer shall have the right to terminate this Agreement by giving
written notice thereof to Seller prior to the expiration of the Inspection
Period. If Buyer gives such notice of termination within the Inspection Period,
this Agreement shall terminate and the Deposit shall be returned to Buyer. If
Buyer fails to give Seller a notice of termination prior to the expiration of
the Inspection Period, Buyer shall no longer have any right to terminate this
Agreement under this Section 3.2 and (subject to the terms of this Agreement)
shall be bound to proceed to Closing and consummate the transaction contemplated
hereby pursuant to the terms of this Agreement.


3.3    Financing Period. It is expressly understood that this Agreement is
subject to the Buyer’s ability to obtain, at its sole cost and expense,
acceptable financing for the acquisition of the Property (the “Loan”). From the
Effective Date and continuing for a period of seventy (70) days (the “Financing
Period”), Buyer shall seek to obtain, at its sole cost and expense, the Loan.
Buyer shall submit a written application to obtain the Loan to a bona fide
lender within ten (10) days of the Effective Date and shall authorize said
lender to confirm in writing to Seller that lender has received said
application. If Buyer fails to apply for the Loan as provided herein, then at
Seller’s option this Agreement shall be null and void and the Deposit shall be
returned to Buyer. If Buyer does not receive the Loan in form and substance
satisfactory to Buyer, Buyer shall have the right to terminate this Agreement by
giving written notice to that effect to Seller and the Title Company. If Buyer
exercises such right to terminate under this prior to the expiration of the
Financing Period, this Agreement shall terminate and be of no further force and
effect, and the Deposit, together with any interest thereon, shall be paid to
Buyer and the parties shall have no further rights or obligations to the other
except as otherwise expressly provided in this Agreement. If the Buyer exercises
such right of termination after the expiration of the Financing Period, this
Agreement shall terminate and be of no further force and effect, and the
Deposit, together with any interest thereon, shall be delivered to the Seller
and the parties shall have no further rights or obligations to the other except
as otherwise expressly provided in this Agreement.


3.4    Hotel Management Agreement. The Property is subject to a Hotel Management
Agreement (as amended, the "Hotel Management Agreement") dated as of March 1,
2008 by and between Seller and Oak Hotels, Inc. (“Manager”). The Hotel
Management Agreement will be terminated as of the Closing Date.


3.5    Franchise Agreement. The Property is subject to that certain License
Agreement (as amended and assigned, the "Franchise Agreement") dated as of
January 31, 1992 by and between Seller and Days Inn Worldwide, Inc.
(“Licensor”). The Franchise Agreement will be terminated as of the Closing Date.


ARTICLE IV
CLOSING


4.1    Time and Place. The Parties shall conduct an escrow closing (the
"Closing") on or before the date which is eighty (80) days after the Effective
Date or such later date as the same may be extended to pursuant to Section 2.3
or 2.5 (the "Closing Date"). Buyer may specify a Closing Date by written notice
to Seller at least seven (7) business days in advance of said date. In the event
the Closing does not occur on or before the Closing Date, the Title Company
shall disburse the Deposit as provided herein, and neither party shall have any
further obligation hereunder except as expressly set forth herein. At Closing,
Seller and Buyer shall perform the obligations set forth in, respectively,
Section 4.2 and Section 4.3, the performance of which



7



--------------------------------------------------------------------------------



obligations shall be concurrent conditions to the obligations of Seller and
Buyer to close. The Closing shall occur through an escrow with the Title
Company, whereby the Seller, Buyer and their attorneys need not be physically
present at the Closing and may deliver documents by overnight air courier or
other means.


4.2    Seller's Obligations at Closing. Not less than one business day prior to
Closing, Seller shall deliver to Title Company:


(a)
a duly executed warranty deed (the “Deed”) in the form of Exhibit D, conveying
the Land and Improvements, subject only to the Permitted Exceptions; the
warranty of title in the Deed will be only as to claims made by, through or
under Seller and not otherwise;

(b)
two (2) duly executed counterparts of a bill of sale (the “Bill of Sale”) in the
form of Exhibit E;

(c)
two (2) duly executed counterparts of an assignment and assumption agreement
with respect to the Service Contracts, License, Security Deposit, other
Intangibles and the Intellectual Property, in the form of Exhibit F (the
“Assignment of Service Contracts, Security Deposit, Intangibles and Intellectual
Property”);

(d)
such evidence as the Title Company may reasonably require as to the authority of
the person or persons executing documents on behalf of Seller;

(e)
two (2) duly executed counterparts of an affidavit by Seller stating that Seller
is not a "foreign person" as defined in the Federal Foreign Investment in Real
Property Tax Act of 1980 and the 1984 Tax Reform Act in the form of Exhibit G
(the “FIRPTA Affidavit”);

(f)
the Service Contracts and Licenses, if any, in the possession of Seller or
Seller's agents, together with such property files and records which are
material in connection with the continued operation, leasing and maintenance of
the Property which will remain at the Property on the Closing Date;

(g)
such additional documents as shall be reasonably required to consummate the
transaction expressly contemplated by this Agreement;

(h)
certificate(s) or registration of title for any vehicle owned by Seller and used
in connection with the Property;

(i)
such agreements, affidavits or other documents as may be required by the Title
Company to issue the title policy to Buyer subject only to the Permitted Title
Exceptions and to eliminate such standard exceptions and to issue such
endorsements thereto which may be eliminated and issued under applicable State
law and which are customarily required by institutional investors purchasing
property comparable to the Property; and

(j)
a closing statement ("Closing Statement") reflecting the Purchase Price and the
adjustments and prorations required hereunder and the allocation of income and
expenses required hereby.



At the Closing, Seller shall deliver to Buyer possession and occupancy of the
Property subject to the Permitted Exceptions. Buyer shall cooperate with Seller
for a period of seven (7) years after the Closing in case of Seller's need in
response to any legal requirements, tax audits, tax return preparation or
litigation threatened or brought against Seller, by allowing Seller and its
agents or representatives access, upon reasonable advance notice (which notice
shall identify the nature of the information sought by Seller), at all
reasonable times to examine and make copies of any and all instruments, files
and records, which right shall survive the Closing.


4.3    Buyer's Obligations at Closing. At or prior to Closing, Buyer shall
deliver to Title Company:


(a)
 the full amount of the Purchase Price, as increased or decreased by prorations
and adjustments as herein provided, in immediately available wire transferred
funds pursuant to Section 1.5, it being agreed that at Closing the Deposit shall
be applied towards payment of the Purchase Price;

(b)
two (2) duly executed counterparts of the instruments described in Sections
4.2(b) and 4.2(c);




8



--------------------------------------------------------------------------------



(c)
such evidence as the Title Company may reasonably require as to the authority of
the person or persons executing documents on behalf of Buyer;

(d)
such additional documents as shall be reasonably required to consummate the
transaction contemplated by this Agreement; and

(e)
the Closing Statement.



4.4    Title Company's Obligations at Closing. At Closing, Title Company shall:


(a)
deliver to Seller the Purchase Price by wire transfer of immediately available
federal funds to a bank account designated by Seller in writing to Title Company
prior to the Closing;

(b)
record and file the Deed in the Official Records of Hennepin County, Minnesota.

(c)
deliver to each of Seller and Buyer one (1) fully executed counterpart original
of the instruments described in Sections 4.2(b) and 4.2(c);

(d)
deliver to Seller and Buyer the Closing Statement prepared by Title Company and
approved by Seller and Buyer. The parties will endeavor to cause the Title
Company to submit a preliminary draft of the Closing Statement not less than two
(2) business days prior to Closing.



4.5    Apportionments. The following apportionments shall be made between Seller
and Buyer as of 11:59 P.M. local time at the Property, on the day immediately
preceding the Closing Date (the "Apportionment Date"). Where applicable, the
apportionments shall be made by the Buyer and Seller pursuant to Section 4.17.


(a)
Any tour agents' and travel agents' commissions with respect to the Hotel.

(b)
General real estate taxes, water or sewer rates and charges (if not metered),
personal property taxes, or any other governmental tax or charge levied or
assessed against the Property (collectively, the "Taxes"), relating to the
Property for the year in which Closing occurs. If the Closing shall occur before
the actual Taxes for the year of Closing are known, the apportionment of Taxes
shall be upon the basis of the latest available tax rates and assessed value of
the Property, provided that, if the Taxes for the year of Closing are thereafter
determined to be more or less than the Taxes for the preceding year (after any
appeal of the assessed valuation thereof is concluded), Seller and Buyer
promptly (but no later than the date that is thirty (30) days from and after the
date that the final invoices for taxes for the Property for the year in which
the Closing occurs are issued by the applicable taxing authority, except in the
case of an ongoing tax protest) shall adjust the proration of such Taxes, and
Seller or Buyer, as the case may be, shall pay to the other any amount required
as a result of such adjustment. Further, if Seller undertakes a tax protest with
respect to all or any portion of the Taxes for the year in which Closing occurs
or any previous year, any refund relating to any previous year shall be the
property of Seller, and any refund relating to the year in which Closing occurs
shall be prorated as of the Apportionment Date. All Taxes assessed for periods
after the date of Closing shall be paid by Buyer.

(c)
With respect to electricity, telephone, television, cable television, gas, water
and sewer services that are metered and other utilities (collectively, the
"Utilities"), Seller shall endeavor to have the respective companies providing
the Utilities read the meters for the Utilities on or immediately prior to the
Apportionment Date. Seller shall be responsible for all charges based on such
final meter reading, and Buyer shall be responsible for all charges thereafter.
If such readings are not obtainable, then, until such time as readings are
obtained, charges for all Utilities for which readings were not obtained shall
be prorated as of the Apportionment Date based upon the per diem rate obtained
by using the last period and bills for such Utilities that are available. Upon
the taking of a subsequent actual reading, such apportionment shall be adjusted
to reflect the actual per diem rate for the billing period in which the date of
Closing falls, and Seller or




9



--------------------------------------------------------------------------------



Buyer, as the case may be, shall promptly deliver to the other the amount
determined to be due upon such adjustment.
(d)
Room charges as to the Hotel for the night commencing on the Apportionment Date
and ending on the morning of the date of Closing shall be split equally between
the parties.

(e)
Seller shall receive full reimbursement from Buyer at Closing for each of the
following items:

(i)
prepaid fees or other charges for transferable licenses, advertising expenses,
permits, telephone equipment, telephone rental, or other items, if any, to the
extent the rights to such prepaid fees or other charges are assigned by Seller
to Buyer at Closing; and

(ii)
transferable deposits with companies providing Utilities, if any, to the extent
the rights to such transferable deposits are assigned by Seller to Buyer at
Closing.

(f)
Amounts prepaid or payable under any Service Contracts.

(g)
Such other items as are customarily provided and adjusted in the sale of a hotel
(including, without limitation, promotional items and trade advertising due
bills) shall be apportioned between Seller and Buyer.



4.6    Accounts Receivable and Accounts Payable. As and when the same are
received by Buyer, Buyer shall pay Seller the full amount of all accounts
receivable outstanding as of the Closing Date owing from any present guests of
the Hotel incurred during that guest’s present stay, and room charges for all
guests of the Hotel for the night before the Closing Date as provided in Section
4.5(d). Said accounts receivable are hereinafter referred to as the “Accounts
Receivable.” Buyer is not purchasing any of the receivables of the Hotel,
including without limitation, the Accounts Receivable; provided, however, Buyer
shall receive a credit to the Purchase Price in an amount equal to one-half
(1/2) of the room charges referred to Section 4.5(d). Seller and Buyer agree to
cooperate after the Closing Date to undertake all accountings and to make
available all books, records, information and financial statements to facilitate
proper collection and payment of all Accounts Receivable. If a party shall
collect Accounts Receivable due and owing to the other party, such party will
immediately pay over such Accounts Receivable to the other party.


4.7    Operating Expenses. All operating expenses, costs and charges with
respect to the Hotel, excluding real estate taxes and assessments ("Operating
Expenses") shall be apportioned and adjusted as of the Closing Date. Seller
shall be responsible for all Operating Expenses which have accrued or become due
prior to the Closing Date, and Buyer shall be responsible for all Operating
Expenses which have accrued on and subsequent to the Closing Date. Seller and
Buyer agree to cooperate after the Closing Date to undertake all accountings and
to make available all books, records, information and financial statements to
ensure proper allocation and payment of Operating Expenses. All Operating
Expenses shall be read and finalized, if reasonably possible, at the Closing
Date. Seller and Buyer agree to notify all payees of the closing as soon as
possible after the Closing Date. With respect to any Operating Expenses which
are not determined as of the Date of Closing, as soon as the exact amount of
such charges or expenses can be determined, Seller and Buyer, if appropriate,
shall readjust the amount of such Operating Expenses to be paid by each party
with the result that Seller shall pay for those expenses and charges
attributable to Seller, and Buyer shall pay for those expenses and charges
attributable to Buyer.


4.8    House Banks; Reserve. The sale of the Hotel does not include cash, checks
and other funds, including till money, house banks, and notes, securities and
other evidence of indebtedness held at the Hotel as of the Apportionment Date,
nor does it include balances on deposit to the credit of Seller or its agent,
with banking institutions (collectively, the "House Banks"), or any other funds,
operating accounts or reserves held by or on Seller's behalf.





10



--------------------------------------------------------------------------------



4.9    Reservation and Other Deposits. On the date of Closing, the aggregate
amount of any Reservation Deposits or other advance payments and deposits (as
determined by Buyer and Seller) received by Seller (which shall be retained by
Seller) shall be credited against the Purchase Price. Buyer shall execute a
receipt for any Reservation Deposits or other advance payments and deposits for
which Buyer receives a credit against the Purchase Price, and shall indemnify
and hold Seller harmless from and against all claims by, and liabilities to,
future guests pertaining to the application or return of the Reservation
Deposits or other advance payments and deposits for which Buyer receives a
credit against the Purchase Price, in accordance with this Section 4.9.


4.10    Safes and Baggage. On the date of Closing, Seller shall cause the
delivery to Buyer of all of Seller's keys, if any, to the safes in the Hotel.
Any contents in the safes remaining in the hands of Buyer shall be the
responsibility of Buyer, and Buyer hereby agrees to indemnify, defend and hold
Seller harmless from and against any liability therefor. On the date of Closing,
representatives of Buyer and Seller shall take an inventory of all baggage,
valises and trunks checked or left in the care of Seller. From and after the
date of Closing, Buyer shall be responsible for all baggage listed in said
inventory, and Buyer hereby agrees to indemnify, defend and hold Seller harmless
from and against any liability therefor.


4.11    Employees. Seller has no employees at the Property. Buyer shall assume
no liability or responsibility for Manager’s employees. The parties acknowledge
that all employees of the Hotel are employees of Manager and not of Seller.


4.12    Property Not Included In Sale. The following shall not be included in
the Property to be sold hereunder:


(a)
Tax deposits, utility deposits and other deposits, except for transferable
utility deposits, which are to be apportioned as herein provided, and except for
Reservation Deposits which are credited against the Purchase Price in accordance
with Section 4.9.

(b)
Accounts receivable. Seller shall retain such accounts receivable, and Buyer
shall use commercially reasonable efforts to collect same, but Buyer will not be
obligated to institute any lawsuit or other collection procedures to collect any
accounts receivables. If any of the same are collected by Buyer, Buyer promptly
shall pay over to Seller the amount thereof.



4.13    Settlement of Apportionments. If the computation of the apportionments
and adjustments described in this Article IV shows that a net amount is owed by
Seller to Buyer, such amount shall be credited against the Purchase Price as
provided for in Section 1.5. If such computation shows that a net amount is owed
by Buyer to Seller, such amount shall be paid by wire transfer to Seller by
Buyer on the Closing Date in addition to the payment of the cash portion of the
Purchase Price to be made by Buyer under Section 1.5.


4.14    Closing Costs. Seller shall pay (a) the fees of any counsel representing
it in connection with this transaction (b)  one-half (1/2) of any escrow fee
which may be charged by the Title Company; and (c) the all real estate transfer
fees and taxes imposed on or in connection with the recordation of the Deed.
Buyer shall pay (u) the fees of any counsel representing Buyer in connection
with this transaction; (v) the standard coverage portion of the premium for the
owner's policy of title insurance to be issued to Buyer by the Title Company at
Closing, the costs of any endorsements and any premiums for any extended
coverage portion of the owner's policy of title insurance to be issued to Buyer
by the Title Company at Closing and all other Title Company fees and charges;
(w) the cost of the Survey; (x) all other state, county and city transfer,
recordation, sales, use, excise, documentary or similar taxes and recording fees
and costs in connection with the transfer of the Property; (y) the fees for
recording the deed conveying the Property to Buyer; and (z) one-



11



--------------------------------------------------------------------------------



half (1/2) of any escrow fees charged by Title Company. All other costs and
expenses incident to this transaction and the closing thereof shall be paid by
the party incurring same.


4.15    Utility Services and Deposits. Seller shall be entitled to the return of
any deposit(s) posted by it with any utility company not assigned to Buyer
pursuant to the provisions hereof, and Seller shall notify each utility company
serving the Property to terminate Seller's account, effective on the Closing
Date.


4.16    Post-Closing Collections and Adjustments. Concurrently with the Closing,
representatives of Seller and Buyer shall cause a preliminary closing statement
to be prepared reflecting their respective closing costs, the apportionments,
the payment of the Purchase Price and all other terms of this Agreement
affecting or relating to the amount of and adjustments to the consideration to
be paid for the Property. In the event either Buyer or Seller becomes aware of
any item in the closing statement which requires adjustment as a result of new
information or the ascertainment of actual amounts for items which are the
subject of estimates at Closing, it shall promptly advise the other in writing
and provide such supporting documentation as shall reasonably be required. Upon
the ninetieth (90th) day following the date of Closing, or earlier upon mutual
agreement of the parties, Buyer or Seller, as the case may be, shall make such
additional payment or refund as shall be required by the aggregate of any such
post-Closing adjustments (including, without limitation, adjustments resulting
from collection of accounts receivable), and a final closing statement shall be
prepared to reflect such revisions, subject only to subsequent adjustments
provided for in Section 4.5. In addition, if accurate allocations cannot be made
at Closing or on the final closing statement because current bills are not then
obtainable (as, for example, in the case of utility bills or real estate or
personal property taxes), the parties shall allocate such revenue or expenses at
Closing on the best available information, subject to adjustment upon receipt of
the final bill or other evidence of the applicable revenue or expense. The
obligation to make the adjustment shall survive the Closing. Any revenue
received or expense incurred by Seller or Buyer with respect to the Property
after the date of Closing shall be promptly allocated in the manner described
herein and the parties shall promptly pay or reimburse any amount due. This
provision shall not merge with the Deed delivered hereunder but shall survive
Closing.


4.17    Closing Statement. On the day of or on the day prior to the day of
Closing, Buyer and Seller shall make such inventories, examinations and audits
of the Hotel, and of the books and records of the Hotel, as Buyer and Seller may
deem necessary, make the apportionments, adjustments and prorations required
under this Agreement. Buyer and Seller shall make the apportionments described
in this Article IV, except as specifically set forth to the contrary herein. The
determination shall be used in the preparation of the Closing statement which
will show the net amount of apportionments and adjustments due either to Seller
or to Buyer as the result of the prorations and credits specified in this
Article IV.


4.18    Conditions Precedent to Obligation of Buyer. The obligation of Buyer to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the date of Closing of all of the following conditions, any or all of
which may be waived by Buyer in its sole discretion:
(a)
Seller shall have delivered to Buyer all of the items required to be delivered
to Buyer pursuant to the terms of this Agreement, including but not limited to,
those provided for in Section 4.2.

(b)
All of the representations and warranties of Seller contained in this Agreement
shall be true and correct in all material respects as of the date of Closing
(with appropriate modifications permitted under this Agreement or not adverse to
Buyer).

(c)
Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the date of Closing, including but not limited to, those provided
for in Section 5.4.




12



--------------------------------------------------------------------------------



4.19    Conditions Precedent to Obligation of Seller. The obligation of Seller
to consummate the transaction hereunder shall be subject to the fulfillment on
or before the date of Closing of all of the following conditions, any or all of
which may be waived by Seller in its sole discretion:
(a)
Seller shall have received the Purchase Price as adjusted pursuant to and
payable in the manner provided for in this Agreement.

(b)
Buyer shall have delivered to Seller all of the items required to be delivered
to Seller pursuant to the terms of this Agreement, including but not limited to,
those provided for in Section 4.3.

(c)
All of the representations and warranties of Buyer contained in this Agreement
shall be true and correct in all material respects as of the date of Closing.

(d)
Buyer shall have performed and observed, in all material respects, all covenants
and agreements of this Agreement to be performed and observed by Buyer as of the
date of Closing.

ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS


5.1    Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties to Buyer as of the Effective Date:


(a)
Organization and Authority. Seller has been duly organized and is validly
existing under the laws of Delaware. Seller has the full right and authority to
enter into this Agreement and, to transfer all of the Property to be conveyed by
Seller pursuant hereto and to consummate or cause to be consummated the
transactions contemplated herein to be made by Seller. The person signing this
Agreement on behalf of Seller is authorized to do so. The execution and delivery
of, and the performance by Seller of its obligations under this Agreement do
not, and will not contravene, or constitute a default under, any provision of
applicable law or regulation or any agreement, judgment, injunction, order,
decree or other instrument binding upon Seller or to which the Property is
subject, or result in the creation of any lien or other encumbrance on any asset
of Seller. Seller has not applied for or consented to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, admitted in writing its
inability to pay its debts as they become due, made a general assignment for the
benefit of its creditors, filed a voluntary petition or commenced a voluntary
case or proceeding under the Federal Bankruptcy Code (as now or hereafter in
effect), been adjudicated a bankrupt or insolvent, failed to controvert in a
timely and appropriate manner, or acquiesced in writing to, any petition filed
against it in an involuntary case or proceeding under the Federal Bankruptcy
Code (as now or hereafter in effect), or taken any corporate or partnership
action for the purpose of effecting any of the foregoing.



(b)
Pending Actions. There is no action, suit, arbitration, unsatisfied order or
judgment, governmental investigation or proceeding pending, or to Seller's
knowledge, threatened against the Property or the transaction contemplated by
this Agreement, which, if adversely determined, could individually or in the
aggregate have a material adverse effect on title to the Property or any portion
thereof, could materially and adversely affect the business, financial position
or results of operations of Seller or the Property, or which could in any
material way interfere with the consummation by Seller of the transaction
contemplated by this Agreement.



(c)
No Leases. To Seller's knowledge, there are no leases or occupancy agreements to
which Seller is a party affecting the Property.






13



--------------------------------------------------------------------------------



(d)
Condemnation. No condemnation proceedings relating to the Property are pending
or to Seller's Knowledge, threatened.



(e)
Service Contracts. To Seller's actual knowledge, Exhibit B identifies all
Service Contracts and agreements for any leased items of Personal Property
(exclusive of any purchase orders with respect to hotel supplies, operating
equipment, items relating to repairs, maintenance and replacement, and similar
items ordered and delivered in the ordinary course of business, except to the
extent that any of the foregoing involves contracts for significant goods or
services to be provided on an ongoing basis). To Seller's knowledge, Seller has
performed all of its obligations thereunder in all material respects, and is not
in default thereunder in any material respect.



(f)
Violations. To Seller's actual knowledge, Seller has received no written notice
that the use and operation of the Property is not in full compliance with
applicable building codes, environmental, zoning and land use laws, and other
applicable local, state and federal laws and regulations, and Seller has not
received prior to the Effective Date any written notification from any
governmental or public authority (i) that the Property is in violation of any
applicable fire, health, building, use, occupancy or zoning laws where such
violation remains outstanding and, if unaddressed, would have a material adverse
effect on the use of the Property as currently owned and operated or (ii) that
any work is required to be done upon or in connection with the Property, where
such work remains outstanding and, if unaddressed, would have a material adverse
effect on the use of the Property as currently owned and operated.



(g)
Taxes. To Seller's best knowledge, all federal, state and local employment
taxes, payroll taxes, excise taxes, occupancy or entertainment taxes, ad valorem
taxes, sales or use taxes and real property (including secured personal
property) taxes and assessments due and payable as of the date of this Agreement
in connection with the ownership or operation of the Hotel have been paid. All
such taxes due and payable as of the date of Closing will be timely paid by
Seller.



(h)
Insurance Notices. Seller has not received prior to the Effective Date any
written notice from any insurance company or board of fire underwriters of any
defects or inadequacies in or on the Property or any part or component thereof
that would materially and adversely affect the insurability of the Property or
cause any material increase in the premiums for insurance for the Property that
have not been cured or repaired.



(i)
Environmental Matters. Except as set forth in any environmental assessment
reports in Seller's possession and delivered to Buyer, Seller has received no
written notification that any governmental or quasi-governmental authority has
determined that there are any violations of, or remediation obligations under
any, environmental statutes, ordinances or regulations affecting the Property.



(j)
Labor Matters. Neither Seller nor Manager is a party to any union or other
collective bargaining agreement with employees employed in connection with the
ownership, operation or maintenance of the Property.



(k)
Financial Information. To Seller's knowledge, all of Seller's financial
information delivered or made available to Buyer ("Financial Information") is
correct and complete in all material respects and presents accurately the
results of the operations of the Property for the periods indicated. Since the
date of the last financial statement included in Seller's Financial Information,
there has been no material adverse change in the financial condition or in the
operations of the Property.




14



--------------------------------------------------------------------------------





(l)
Wells. Seller represents that, to the best of Seller’s actual knowledge, there
are no wells located at the Property.



(m)
Storage Tanks. Seller represents that, to the best of Seller’s actual knowledge,
there are no underground or above ground storage tanks of any size or type
located on the Property.



(n)
Methamphetamine Production. To the best of Seller’s knowledge, methamphetamine
production has not occurred on the Property.



5.2    Survival of Seller's Representations and Warranties. The express
representations and warranties made by Seller in this Agreement shall not merge
into any instrument or conveyance delivered at the Closing; provided, however,
that any action, suit or proceeding with respect to the truth, accuracy or
completeness of such representations and warranties shall be commenced, if at
all, on or before the date which is six (6) months after the date of the Closing
and, if not commenced on or before such date, thereafter such representations
and warranties shall be void and of no force or effect.


5.3    Change in Representation/Waiver. Notwithstanding anything to the contrary
contained herein, Buyer acknowledges that Buyer shall not be entitled to rely on
any representation made by Seller in this Article V to the extent, prior to or
at Closing, Buyer shall have or obtain actual knowledge of any information that
was contradictory to such representation or warranty; provided, however, if
Buyer determines prior to Closing that there is a material breach of any of the
representations and warranties made by Seller above or learns of any pending
legal proceedings or administrative actions or any violations of existing laws,
ordinances, regulations and building, codes affecting the Property which would
otherwise enable Buyer to terminate this Agreement in accordance with its terms,
then Buyer may, at its option, by sending to Seller written notice of its
election either (i) terminate this Agreement or (ii) waive such breach and/or
conditions and proceed to Closing with no adjustment in the Purchase Price and
Seller shall have no further liability as to such matter thereafter. In the
event Buyer terminates this Agreement for the reasons set forth above, the
Deposit shall be immediately refunded to Buyer and neither Buyer nor Seller
shall thereafter have any other rights or remedies hereunder other than as
specifically stated otherwise. In furtherance thereof, Seller shall have no
liability with respect to any of the foregoing representations and warranties or
any representations and warranties made in any other document executed and
delivered by Seller to Buyer, to the extent that, prior to the Closing, Buyer
discovers or learns of information (from whatever source, including, without
limitation the property manager, as a result of Buyer’s due diligence tests,
investigations and inspections of the Property, or disclosure by Seller or
Seller’s agents and employees) that contradicts any such representations and
warranties, or renders any such representations and warranties untrue or
incorrect, and Buyer nevertheless consummates the transaction contemplated by
this Agreement.


5.4    Covenants of Seller. Seller hereby covenants with Buyer as follows:


(a)
From the Effective Date hereof until the Closing or earlier termination of this
Agreement, Seller shall use reasonable efforts to cause Manager to operate and
maintain the Property in a manner generally consistent with the manner in which
it has been operated and maintained prior to the date hereof.

(b)
Seller and Manager shall have the right to make and accept reservations for use
of the Hotel's rooms, banquet and restaurant facilities and meeting and
convention facilities (and accept cancellations of such Reservations) in the
ordinary course of business at Seller's customary rates and charges and Buyer
agrees to honor and assume all such Reservations following Closing.




15



--------------------------------------------------------------------------------



(c)
After the expiration of the Inspection Period, without the consent of Buyer
(which shall not be unreasonably withheld or delayed), Seller shall not enter
into any Service Contracts which are not terminable within thirty (30) days and
which would require Buyer (as Seller’s successor in interest) to make payments
accruing after the Closing Date in the aggregate amount of $5,000 or more.

(d)
Seller shall not release or modify any warranties and guaranties, if any, except
with the prior written consent of Buyer.

(e)
Seller shall cause to be paid prior to delinquency all ad valorem, occupancy and
sales taxes due and payable with respect to the Property or the operation of the
Hotel.

5.5    Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller:
(a)
Buyer has the full right, power and authority to purchase the Property as
provided in this Agreement and to carry out Buyer's obligations hereunder, and
all requisite action necessary to authorize Buyer to enter into this Agreement
and to carry out its obligations hereunder have been, or by the Closing will
have been, taken. The person signing this Agreement on behalf of Buyer is
authorized to do so. The execution and delivery of, and the performance by Buyer
of its obligations under this Agreement do not, and will not contravene, or
constitute a default under, any provision of applicable law or regulation or any
agreement, judgment, injunction, order, decree or other instrument binding upon
Buyer, or result in the creation of any lien or other encumbrance on any asset
of Buyer. Buyer has not applied for or consented to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, admitted in writing its
inability to pay its debts as they become due, made a general assignment for the
benefit of its creditors, filed a voluntary petition or commence a voluntary
case or proceeding under the Federal Bankruptcy Code (as now or hereafter in
effect), been adjudicated a bankrupt or insolvent, failed to controvert in a
timely and appropriate manner, or acquiesced in writing to, any petition filed
against it in an involuntary case or proceeding under the Federal Bankruptcy
Code (as now or hereafter in effect), or taken any corporate or partnership
action for the purpose of effecting any of the foregoing.

(b)
There is no action, suit, arbitration, unsatisfied order or judgment, government
investigation or proceeding pending, or to Buyer's knowledge, threatened against
Buyer which, if adversely determined, could individually or in the aggregate
materially interfere with the consummation of the transaction contemplated by
this Agreement.

(c)
Buyer has funds available to it (including cash, other liquid assets and debt
available for the within transaction) sufficient to pay the Purchase Price and
otherwise fulfill Buyer's obligations under this Agreement.

(d)
The execution, delivery and performance by Buyer of this Agreement will not (i)
conflict with, or result in any breach or violation of or default (or give rise
to any right of termination, cancellation or acceleration) under any note, bond,
indenture, lease, license, permit, agreement or other instrument or obligation
to which Buyer is a party or by which it is or may be bound, or (ii) violate any
law, order, rule, regulation, judgment, order, decree, writ or injunction
applicable to Buyer.

5.6    Covenants of Buyer. Buyer hereby covenants with Seller that Buyer shall,
in connection with its investigation of the Property during the Inspection
Period and subject to Seller's consent to any invasive testing (not to be
unreasonably withheld), inspect the Property for the presence of hazardous
substances, and shall furnish to Seller copies of any reports received by Buyer
in connection with any such inspection. Buyer hereby assumes full responsibility
for such inspections and irrevocably waives any claim against Seller



16



--------------------------------------------------------------------------------



arising from the presence of hazardous substances on the Property. Buyer shall
also furnish to Seller copies of any other reports received by Buyer relating to
any other inspections of the Property conducted on Buyer's behalf, if any
(including, specifically, without limitation, any reports analyzing compliance
of the Property with the provisions of the Americans with Disabilities Act (42
U.S.C. 12101, et seq., if applicable).
ARTICLE VI
DEFAULT
6.1    Default by Buyer. IF THE SALE IS NOT CONSUMMATED DUE TO ANY DEFAULT BY
BUYER HEREUNDER, THEN SELLER’S SOLE AND EXCLUSIVE REMEDY SHALL BE TO TERMINATE
THIS AGREEMENT AND RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES. THE PARTIES HAVE
AGREED THAT SELLER's ACTUAL DAMAGES, IN THE EVENT OF A FAILURE TO CONSUMMATE
THIS SALE DUE TO BUYER's DEFAULT, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE
TO DETERMINE. AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL
THE CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE
DEPOSIT IS A REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH
EVENT. BY PLACING THEIR INITIALS BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE
ACCURACY OF THE STATEMENTS MADE ABOVE AND THE FACT THAT EACH PARTY WAS
REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME THIS AGREEMENT WAS MADE, THE
CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION. THE FOREGOING IS NOT INTENDED
TO LIMIT BUYER's INDEMNITY OBLIGATIONS UNDER OTHER SECTIONS HEREOF.
     SELLER:                                                                     
     BUYER:
                                                                      
6.2    Default by Seller. In the event that Seller breaches in any material
respect any of its obligations or representations or warranties contained in
this Agreement, or fails to consummate this Agreement for any reason other than
Buyer's default or the permitted termination of this Agreement by Seller or
Buyer as herein expressly provided, Buyer shall be entitled, as its sole remedy,
either (a) to receive the return of the Deposit, which return shall operate to
terminate this Agreement and release Seller from any and all liability
hereunder, or (b) to enforce specific performance of Seller's obligation to
execute the documents required to convey the Property to Buyer, it being
understood and agreed that the remedy of specific performance shall not be
available to enforce any other obligation of Seller hereunder. Except as
provided above, Buyer expressly waives its rights to seek damages in the event
of Seller's default hereunder. Buyer shall be deemed to have elected to
terminate this Agreement and receive back the Deposit if Buyer fails to file
suit for specific performance against Seller in a court having jurisdiction in
the county and state in which the Property is located, on or before thirty
(30) days following the date upon which Closing was to have occurred.
ARTICLE VII
RISK OF LOSS


7.1    Minor Damage. In the event of loss or damage to the Property or any
portion thereof which is not "major" (as hereinafter defined), this Agreement
shall remain in full force and effect provided Seller performs any necessary
repairs or, at Seller's option, assigns to Buyer all of Seller's right, title
and interest to any claims and proceeds Seller may have with respect to any
casualty insurance policies or condemnation awards relating to the premises in
question. In the event that Seller elects to perform repairs upon the Property,
Seller shall use reasonable efforts to complete such repairs promptly and the
date of Closing shall be extended a reasonable time in order to allow for the
completion of such repairs. If Seller elects to assign a casualty claim to
Buyer, the Purchase Price shall be reduced by an amount equal to the deductible
amount under Seller's insurance policy. Upon Closing, full risk of loss with
respect to the Property shall pass to Buyer.





17



--------------------------------------------------------------------------------



7.2    Major Damage. In the event of a "major" loss or damage, either Seller or
Buyer may terminate this Agreement by written notice to the other party, in
which event the Deposit shall be returned to Buyer. If neither Seller nor Buyer
elects to terminate this Agreement within ten (10) days after Seller sends Buyer
written notice of the occurrence of major loss or damage, then Seller and Buyer
shall be deemed to have elected to proceed with Closing, in which event Seller
shall, at Seller's option, either (a) perform any necessary repairs, or
(b) assign to Buyer all of Seller's right, title and interest to any claims and
proceeds Seller may have with respect to any casualty insurance policies or
condemnation awards relating to the premises in question. In the event that
Seller elects to perform repairs upon the Property, Seller shall use reasonable
efforts to complete such repairs promptly and the date of Closing shall be
extended a reasonable time in order to allow for the completion of such repairs.
If Seller elects to assign a casualty claim to Buyer, the Purchase Price shall
be reduced by an amount equal to the deductible amount under Seller's insurance
policy. Upon Closing, full risk of loss with respect to the Property shall pass
to Buyer.


7.3    Definition of "Major" Loss or Damage. For purposes of Sections 7.1 and
7.2, "major" loss or damage refers to the following: (i) loss or damage to the
Property or any portion thereof such that the cost of repairing or restoring the
premises in question to a condition substantially identical to that of the
premises in question prior to the event of damage would be, in the opinion of an
architect selected by Seller and reasonably approved by Buyer, equal to or
greater than Five Percent (5%) of the Purchase Price, and (ii) any loss due to a
condemnation which permanently and materially impairs the current use of the
Property. If Buyer does not give notice to Seller of Buyer's reasons for
disapproving an architect within five (5) business days after receipt of notice
of the proposed architect, Buyer shall be deemed to have approved the architect
selected by Seller.


ARTICLE VIII
COMMISSIONS
8.1    Brokerage Commissions. In the event the transaction contemplated by this
Agreement is consummated, but not otherwise, Seller has agreed to pay to Marcus
& Millichap (the "Broker") at Closing a brokerage commission pursuant to a
separate written agreement between Seller and Broker. Except for the foregoing,
Seller and Buyer represent and warrant, each to the other, that they have not
engaged or acted through any other broker in connection with this transaction.
Each party agrees that should any claim be made for brokerage commissions or
finder's fees by any broker or finder other than the Broker by, through or on
account of any acts of said party or its representatives, said party will
indemnify and hold the other party free and harmless from and against any and
all loss, liability, cost, damage and expense in connection therewith. The
provisions of this paragraph shall survive Closing or earlier termination of
this Agreement.
ARTICLE IX
DISCLAIMERS AND WAIVERS


9.1    No Reliance on Documents. Except as expressly stated herein, Seller makes
no representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered by Seller or its agents to Buyer in
connection with the transaction contemplated hereby. Buyer acknowledges and
agrees that all materials, data and information delivered by Seller to Buyer in
connection with the transaction contemplated hereby are provided to Buyer as a
convenience only and that any reliance on or use of such materials, data or
information by Buyer shall be at the sole risk of Buyer, except as otherwise
expressly stated herein. Without limiting the generality of the foregoing
provisions, Buyer acknowledges and agrees that (a) any environmental or other
report with respect to the Property which is delivered by Seller to Buyer shall
be for general informational purposes only, (b) Buyer shall not have any right
to rely on any such report delivered by Seller to Buyer, but rather will rely on
its own inspections and investigations of the Property and any reports
commissioned by Buyer with respect thereto, and (c) neither Seller, any
affiliate of Seller



18



--------------------------------------------------------------------------------



nor the person or entity which prepared any such report delivered by Seller to
Buyer shall have any liability to Buyer for any inaccuracy in or omission from
any such report or in verbal communication.


9.2    Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS
UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED,
WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE (OTHER THAN SELLER's LIMITED WARRANTY OF TITLE TO BE SET FORTH IN
THE DEED), ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR ENVIRONMENTAL
CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL
APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH,
ACCURACY OR COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER TO BUYER, OR ANY OTHER MATTER OR THING
REGARDING THE PROPERTY. BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER
SHALL SELL AND CONVEY TO BUYER AND BUYER SHALL ACCEPT THE PROPERTY "AS IS, WHERE
IS, WITH ALL FAULTS", EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT. BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE
FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO
(INCLUDING SPECIFICALLY, WITHOUT LIMITATION, PROPERTY INFORMATION PACKAGES
DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER, THE
MANAGER OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR
PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR
INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS
AGREEMENT. BUYER REPRESENTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL CONDUCT
PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED
TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY
TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR
NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR
TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON
SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS
AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS,
WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT.
OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE
EXPRESSLY SET FORTH IN THIS AGREEMENT, UPON CLOSING, BUYER SHALL ASSUME THE RISK
THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND
ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
BUYER's INVESTIGATIONS, AND EXCEPT PURSUANT TO THIS AGREEMENT BUYER, UPON
CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER (AND
SELLER's OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS' FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER's
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON
OF OR



19



--------------------------------------------------------------------------------



ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS,
VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, ANY
ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES
OR MATTERS REGARDING THE PROPERTY. BUYER AGREES THAT SHOULD ANY CLEANUP,
REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS
ON THE PROPERTY BE REQUIRED AFTER THE DATE OF CLOSING, SUCH CLEAN-UP, REMOVAL OR
REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE
COST AND EXPENSE OF BUYER AND SELLER SHALL NOT BE LIABLE TO BUYER FOR SUCH
CLEAN-UP, REMOVAL OR REMEDIATION. AS PART OF THE PROVISIONS OF THIS SECTION 9.2,
BUT NOT AS A LIMITATION THEREON, BUYER HEREBY AGREES, REPRESENTS AND WARRANTS
THAT THE MATTERS RELEASED HEREIN ARE NOT LIMITED TO MATTERS WHICH ARE KNOWN OR
DISCLOSED, AND BUYER HEREBY WAIVES ANY AND ALL RIGHTS AND BENEFITS WHICH IT NOW
HAS, OR IN THE FUTURE MAY HAVE CONFERRED UPON IT, BY VIRTUE OF THE PROVISIONS OF
FEDERAL, STATE OR LOCAL LAW, RULES OF REGULATIONS.



20



--------------------------------------------------------------------------------





ARTICLE X
MISCELLANEOUS


10.1    Confidentiality. Buyer and its representatives shall hold in confidence
all data and information obtained with respect to Seller or its business,
whether obtained before or after the execution and delivery of this Agreement,
and shall not disclose the same to others; provided, however, that it is
understood and agreed that Buyer may disclose such data and information to the
employees, consultants, accountants and attorneys of Buyer provided that such
persons agree in writing to treat such data and information confidentially. In
the event this Agreement is terminated or Buyer fails to perform hereunder,
Buyer shall promptly return to Seller any statements, documents, schedules,
exhibits or other written information obtained from Seller in connection with
this Agreement or the transaction contemplated herein. It is understood and
agreed that, with respect to any provision of this Agreement which refers to the
termination of this Agreement and the return of the Deposit to Buyer, such
Deposit shall not be returned to Buyer unless and until Buyer has fulfilled its
obligation to return to Seller the materials described in the preceding
sentence. In the event of a breach or threatened breach by Buyer or its agents
or representatives of this Section 10.1, Seller shall be entitled to an
injunction restraining Buyer or its agents or representatives from disclosing,
in whole or in part, such confidential information. Nothing herein shall be
construed as prohibiting Seller from pursuing any other available remedy at law
or in equity for such breach or threatened breach. The provisions of this
Section 10.1 shall survive Closing.




10.2    Discharge of Obligations. The acceptance of the Deed by Buyer shall be
deemed to be a full performance and discharge of every representation and
warranty made by Seller herein and every agreement and obligation on the part of
Seller to be performed pursuant to the provisions of this Agreement, except
those which are herein specifically stated to survive Closing.
    
10.3    Assignment. Buyer may not assign its rights under this Agreement without
first obtaining Seller's written approval, which approval may be given or
withheld in Seller's sole discretion, except that Buyer may assign all or any
portion of its rights hereunder at Closing to one or more Affiliates (as
hereinafter defined) of Buyer without the consent of Seller, however, any such
assignment shall not relieve Buyer of its obligations under this Agreement. For
purposes hereof, any entity in which Buyer or any entity controlling, controlled
by, or under common control with Buyer shall be deemed an “Affiliate.”


10.4    Notices. Any notice pursuant to this Agreement shall be given in writing
by (a) personal delivery, or (b) nationally recognized overnight delivery
service with proof of delivery, or (c) United States Mail, postage prepaid,
registered or certified mail, return receipt requested, or (d) email
transmission sent to the intended addressee at the address set forth below, or
to such other address or to the attention of such other person as the addressee
shall have designated by written notice sent in accordance herewith, and shall
be deemed to have been given either at the time of personal delivery, or, in the
case of expedited delivery service or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
email transmission, as of the date of the email transmission. Unless changed in
accordance with the preceding sentence, the addresses for notices given pursuant
to this Agreement shall be as follows:



21



--------------------------------------------------------------------------------







 
 
 
 
 
 
 
If to Seller:
 
CRI Hotel Income Partners, L.P.
11200 Rockville Pike, Suite 300
Rockville, MD 20852
Attention: Michael F. Murphy
Telephone: 301.231.0221
Email: mmurphy@crimail.com; meck@crimail.com
 
 
 
 
 
 
 
 
 
 
 
 
If to Buyer:
 
Mohammad Bashir
 
 
 
 
5739 Lyndale Avenue South
 
 
 
 
Minneapolis, MN 55419
 
 
 
 
Email: mb111067@aol.com
 
 
 
 
 



10.5    Binding Effect. This Agreement shall not be binding in any way upon
Seller unless and until Seller shall execute and deliver the same to Buyer.


10.6    Modifications. This Agreement cannot be changed orally, and no executory
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such executory agreement is in writing and is signed by the
parties against whom enforcement of any waiver, change, modification or
discharge is sought.


10.7    Calculation of Time Periods. Unless otherwise specified, in computing
any period of time described in this Agreement, the day of the act or event
after which the designated period of time begins to run is not to be included
and the last day of the period so computed is to be included, unless such last
day is a Saturday, Sunday or legal holiday under the laws of the State in which
the Property is located, in which event the period shall run until the end of
the next day which is neither a Saturday, Sunday or legal holiday. The final day
of any such period shall be deemed to end at 5 p.m., local time at the Property.


10.8    Successors and Assigns. The terms and provisions of this Agreement are
to apply to and bind the permitted successors and assigns of the parties hereto.


10.9    Entire Agreement. This Agreement, including the Exhibits, contains the
entire agreement between the parties pertaining to the subject matter hereof and
fully supersedes all prior written or oral agreements and understandings between
the parties pertaining to such subject matter.


10.10    Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement. Without limiting the generality of the foregoing, Buyer
shall, if requested by Seller, execute acknowledgments of receipt with respect
to any materials delivered by Seller to Buyer with respect to the Property. The
provisions of this Section 10.10 shall survive Closing.


10.11     Counterparts; Signatures. This Agreement may be executed in
counterparts, and all such executed counterparts shall constitute the same
agreement. It shall be necessary to account for only one such counterpart



22



--------------------------------------------------------------------------------



in proving this Agreement. Facsimile signatures on this Agreement shall be same
as original signatures for all purposes.


10.12    Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
this Agreement shall nonetheless remain in full force and effect.


10.13    Applicable Law. THIS AGREEMENT IS PERFORMABLE IN THE STATE IN WHICH THE
PROPERTY IS LOCATED AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS
OF SUCH STATE. SELLER AND BUYER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF
ANY STATE OR FEDERAL COURT SITTING IN THE STATE IN WHICH THE PROPERTY IS LOCATED
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
SHALL BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT SITTING IN THE STATE
IN WHICH THE PROPERTY IS LOCATED. BUYER AND SELLER AGREE THAT THE PROVISIONS OF
THIS SECTION 10.13 SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT.


10.14    No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Buyer only and are not for the benefit of any third party
(including, without limitation, Title Company and Broker), and accordingly, no
third party shall have the right to enforce the provisions of this Agreement or
of the documents to be executed and delivered at Closing.


10.15    Exhibits. The exhibits, which are attached to this Agreement, are
incorporated in and shall be deemed to be an integral part of this Agreement.
Notwithstanding anything to the contrary contained herein, the Exhibits
identified above may be separately delivered by Seller to Buyer within ten (10)
days after the date hereof. The delivery of the Exhibits after the execution and
delivery of this Agreement shall not in any manner affect the validity of this
Agreement.


10.16    Captions. References in this Agreement to "Section" are to the numbered
Sections herein. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.


10.17    Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.


10.18    Termination of Agreement. It is understood and agreed that if either
Buyer or Seller terminates this Agreement pursuant to a right of termination
granted hereunder, such termination shall operate to relieve Seller and Buyer
from all obligations under this Agreement, except for such obligations as are
specifically stated herein to survive the termination of this Agreement.


10.19    No Personal Liability of Seller. No member or manager of Seller, no
officer, director or partner of a member or manager of Seller, no disclosed or
undisclosed principal of Seller and no person in any way affiliated with Seller
shall have any personal liability with respect to this Agreement, any instrument
delivered



23



--------------------------------------------------------------------------------



by Seller at the Closing or the transaction contemplated hereby, nor shall the
property of any such person or entity be subject to attachment, levy, execution
or other judicial process.


10.20    Title Company’s Agreement. Title Company is executing this Agreement to
confirm its agreement to serve as escrow agent hereunder in accordance with the
terms set forth in this Agreement and the separate escrow agreement referenced
in Section 1.6.


10.21    Bulk Sales. Buyer and Seller shall cooperate each with the other to
satisfy the requirements of the Minnesota Uniform Commercial Code Bulk Sales
requirements, as set forth in the Minnesota Uniform Commercial Code.




[Signature page follows immediately]



24



--------------------------------------------------------------------------------





 IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.


SELLER:


CRI HOTEL INCOME PARTNERS, L.P.,
a Delaware limited partnership


By:     CRICO Hotel Associates I, L. P.,
its General Partner


          By:    C.R.I., Inc., its General Partner






By:                        
Name:                        
Title:                        




BUYER:






                    
Mohammad Bashir






TITLE COMPANY:




GUARANTY COMMERCIAL TITLE, INC.




By:                        
Name:                        
Title:                            





25



--------------------------------------------------------------------------------





EXHIBIT A


Legal Description





26



--------------------------------------------------------------------------------





EXHIBIT B


List of Service Contracts



27



--------------------------------------------------------------------------------













EXHIBIT C


Title Matters






1.
Real estate taxes, a lien not yet due and payable and all general and special
assessments.



2.
Local, state and federal laws, ordinances or governmental regulations,
including, but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property.



3.
Drainage and utility easement(s) as shown on the recorded plat of Plymouth
Freeway Center.



4.
Easement for drainage and utility purposes in favor of the City of Plymouth as
contained in Quit Claim Deed dated October 12, 1976, filed of record December
27, 1976, as Document No. 1203481.



5.
Easement for highway purposes in favor of the State of Minnesota as contained in
Final Certificate dated February 24, 1954, filed of record May 7, 1954, as
Document No. 422578 (Torrens) and as Document No. 2871705, in Deed Book 1995,
Page 451 (Abstract).



6.
Easement for electrical transmission system in favor of Northern States Power
Company as contained in Final Certificate dated March 13, 1970, filed of record
March 25, 1970, as Document No. 965911.



7.
Terms and conditions of easement for ingress and egress purposes in favor of
Plymouth Freeway Center, a partnership, as contained in Easement Agreement dated
August 17, 1976, filed of record August 30, 1976, as Document No. 1188499.



8.
Restrictions contained in Quit Claim Deed dated August 2, 1968, filed of record
August 21, 1968, as Document No. 918387.



9.
Matters disclosed by the plat of a survey made by Advance Surveying &
Engineering Co. dated February 15, 2008, as Drawing No. 080027:



a.
Walkway to easterly adjacent property from subject property

b.
Fire hydrant in the southeasterly corner of the subject property.






28



--------------------------------------------------------------------------------





EXHIBIT D


Form of Warranty Deed


DEED TAX DUE: __________                DATE:                 






FOR VALUABLE CONSIDERATION, CRI HOTEL INCOME PARTNERS, L.P., a limited
partnership under the laws of Delaware (“Grantor”), hereby conveys and warrants
to ________________________, a ________________________(“Grantee”), real
property in Hennepin County, Minnesota, legally described as follows:


See Exhibit A attached hereto and made a part hereof.


Check here if all or part of the described property is Registered (Torrens) þ


together with all hereditaments and appurtenances belonging thereto, subject to
the following exceptions:


See Exhibit B attached hereto and made a part hereof.




Check applicable box:
o
The Seller certifies that the Seller does not know of any wells on the described
property.

o
A well disclosure certificate accompanies this document.

o
I am familiar with the property described in this instrument and I certify that
the status and number of wells on the described real property have not changed
since the last previously filed well disclosure certificate.



[Signature Pages Follow]





29



--------------------------------------------------------------------------------







CRI HOTEL INCOME PARTNERS, L.P.,
a Delaware limited partnership


By:     CRICO Hotel Associates I, L. P.,
its General Partner


          By:     C.R.I., Inc., its General Partner






                   
By:                                                             
                  
 Name:                                                        
                  
Title:                                                           


STATE OF MARYLAND        )
) ss.
COUNTY OF    MONTGOMERY    )


This instrument was acknowledged before me on _________________, 20__, by
________________________, the ____________________ of C.R.I., Inc., the general
partner of ______________, the general partner of CRI Hotel Income Partners,
L.P., a Delaware limited partnership, on behalf of the limited partnership.




(Seal, if any)                __________________________________
                            Notary Public




THIS INSTRUMENT WAS DRAFTED BY:            TAX STATEMENTS FOR THE REAL PROPERTY
DESCRIBED IN THIS INSTRUMENT SHOULD BE
SENT TO:
                                                
                                                
                                                


EXHIBIT A - LEGAL DESCRIPTION OF REAL PROPERTY


EXHIBIT B - PERMITTED ENCUMBRANCES







30



--------------------------------------------------------------------------------







EXHIBIT E


BILL OF SALE


BILL OF SALE, dated as of                 , 20__, by CRI Hotel Income Partners,
L.P., a Delaware limited partnership ("Grantor") to
____________________________________________("Grantee").


In consideration of Ten Dollars ($10.00) and other valuable consideration to
Grantor in hand paid by Grantee, the receipt and sufficiency of which are hereby
acknowledged, Grantor has sold, conveyed, transferred, assigned, and delivered,
and by this Bill of Sale does sell, convey, transfer, assign and deliver to
Grantee, its successors and assigns, forever, all of the right, title and
interest of Grantor in and to all machinery, equipment, furnishings, and all
other tangible personal property owned by Grantor and situated on or upon or
used in connection with the land described in Exhibit A attached hereto and made
a part hereof, or any part thereof, (collectively, the "Personalty"), and
Grantor warrants that the Personalty is free of liens and encumbrances.


TO HAVE AND TO HOLD, unto Grantee, its successors and assigns, FOREVER, and
Grantor warrants specially the Personalty granted hereby against any party
claiming or to claim by, through or under Grantor.


1.    Grantor hereby covenants that, from time to time after the delivery of
this instrument, at Grantee's request and without further consideration, Grantor
will execute and deliver, or will cause to be executed and delivered, all
further conveyances, transfers, assignments, and assurances as reasonably may be
required to convey, transfer to and vest in Grantee any of the Personalty.


2.     Grantor hereby assigns, transfers and conveys to Grantee any and all
rights it may have under any manufacturer’s or vendor’s warranties, guarantees,
or contracts relating to the Personalty and agrees to execute any and all
further documents as may be necessary now or in the future in order to transfer
and convey such rights to Grantee.
 
3.    Grantee, by its acceptance of the Personalty conveyed hereby, acknowledges
that such Personalty is being conveyed in its present "as is" condition and that
Grantor makes no representation or warranty with respect to the physical
condition of the Personalty, its merchantability or its fitness for a particular
use.





31



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Grantor has caused this Bill of Sale to be signed by its
duly authorized representative as of the date first above written.


CRI HOTEL INCOME PARTNERS, L.P.,
a Delaware limited partnership


By:     CRICO Hotel Associates I, L. P.,
its General Partner


          By:     C.R.I., Inc., its General Partner






                   
By:                                                             
                  
 Name:                                                        
                  
Title:                                                           




,
                            






By:                            
Name:                            
Title:                            






EXHIBIT “A”
(Legal Description)





32



--------------------------------------------------------------------------------





EXHIBIT F


ASSIGNMENT AND ASSUMPTION
OF SERVICE CONTRACTS, SECURITY DEPOSIT, LICENSES
INTANGIBLES AND INTELLECTUAL PROPERTY


As of _____________________, 20__, CRI HOTEL INCOME PARTNERS, L.P., a Delaware
limited partnership ("Assignor"), in consideration of the sum of Ten Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, paid by a limited partnership ("Assignee"),
does hereby sell, convey and assign unto Assignee, its successors and assigns,
all of the Assignor's right, title and interest in and to any and all:


1.
Service Contracts

All written agreements pertaining to the use and operation of the real property
described in Exhibit A attached hereto and made a part hereof and the buildings
or other structures located thereon (the "Property"), all to the extent
assignable, other than insurance. A list of the Service Contracts is attached
hereto as Exhibit B.


2.
Licenses

All transferable consents, authorizations, variances or waivers, licenses,
permits and approvals from any governmental or quasi-governmental agency,
department, board, commission, bureau or other entity or instrumentality,
including, without limitation, those with respect to use, utilities, building,
fire, life safety, traffic and zoning (collectively, the “Licenses”).


3.
Intellectual Property

All of Seller's right, title and interest in and to all intangible personal
property relating to ownership and operation of the Property and the goodwill
pertaining thereto, to the extent assignable, but excluding the name "Days Inn"
and all websites and domains used exclusively for the Hotel.


Assignee hereby assumes Assignor's right, title and interest under the Service
Contracts, Licenses and Security Deposits, and agrees to keep, observe and
perform all the terms, covenants and conditions contained therein and in this
Assignment.


Assignee covenants to hold Assignor harmless from and indemnify Assignor for any
claim, loss, damage, cost or expense (including reasonable attorneys' fees) that
Assignor may incur from and after the date hereof as a result of the failure of
Assignee to perform any of its obligations under the Service Contracts, Licenses
and Security Deposits accruing from and after the date hereof.


Assignor covenants to hold Assignee harmless from and indemnify Assignee for any
claim, loss, damage, cost or expense (including reasonable attorneys' fees) that
Assignee may incur from and after the date hereof as a result of the failure of
Assignor to perform any of its obligations under the Service Contracts, Licenses
and Security Deposits accruing before the date hereof.


Assignor and Assignee each agree to execute and deliver to the other such
further agreements and instruments as may be necessary or appropriate to
effectuate this Assignment.


This Assignment may be executed in counterparts, each of which shall constitute
an original, and all of which taken together shall constitute one and the same
instrument.



33



--------------------------------------------------------------------------------





EXECUTED by their duly authorized representatives on                 , 2013.


ASSIGNOR:


CRI HOTEL INCOME PARTNERS, L.P.,
a Delaware limited partnership


By:     CRICO Hotel Associates I, L. P.,
its General Partner


          By:     C.R.I., Inc., its General Partner






                   
By:                                                             
                  
 Name:                                                        
                  
Title:                                                           


ASSIGNEE:


                        




By:                        
Name:                        
Title:                        



34



--------------------------------------------------------------------------------









EXHIBIT G


FIRPTA AFFIDAVIT


RE:
Transfer from CRI Hotel Income Partners, L.P. (“Seller”), a Delaware limited
partnership, to _____________________________________, of the improved real
property known as the ___________________ and located in Plymouth, Hennepin
County, Minnesota.



Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by Woodwinds, the undersigned
hereby certifies the following on behalf of Woodwinds:


1. Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);


2. Seller’s U.S. employer identification number is             ; and


3. Seller’s office address is c/o                                     .


Seller understands that this certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.


Under penalties of perjury, we declare that we have examined this certification
and to the best of our knowledge and belief it is true, correct, and complete,
and we further declare that we have authority to sign this document on behalf of
Seller.


Executed as of               , 20_.
CRI HOTEL INCOME PARTNERS, L.P.,
a Delaware limited partnership


By:     CRICO Hotel Associates I, L. P.,
its General Partner


          By:     C.R.I., Inc., its General Partner






By:                    
Name:                    
Title:                    





35

